DAVID T. PROSSER, J.
¶ 50. {concurring). This case implicates important issues in the delicate relationship between church and state. Recognizing this importance, the three other justices who have written in the case have made a valuable and good faith effort to resolve the present dispute. I write separately to provide some additional perspective.
I
¶ 51. Kathleen DeBruin (DeBruin) began her employment with the St. Patrick Congregation (St. Patrick) in Whitewater, Wisconsin, in 2002. On July 1, 2009, she and St. Patrick entered into a one-year Contract of Employment. DeBruin was slated to serve as Director of Faith Formation for St. Patrick. There is no dispute that DeBruin served a ministerial function in a religious organization.
¶ 52. Section 8 of the employment contract contained the following termination clause:
8. Termination:
A. The PARISH agrees that voluntary termination of this contract can be made by the mutual consent of both parties within thirty (30) days after written notice.
B. The PARISH agrees that the DIRECTOR OF FAITH FORMATION shall not be discharged during the term of this contract, without good and sufficient cause, which shall be determined by the PARISH. The PARISH agrees that the Pastor of the PARISH will be *118responsible for giving the employee notice of any dissatisfaction with service or conduct. Dismissal may be immediate or within a time frame determined by the PARISH.
C. In the event that the DIRECTOR OF FAITH FORMATION is involuntarily terminated, if requested by the Pastor of the PARISH and agreed to by the DIRECTOR OF FAITH FORMATION, the DIRECTOR OF FAITH FORMATION shall continue to render services and be paid in accordance with the terms of this Agreement, for the period of time that services are provided.
¶ 53. On October 5, 2009, DeBruin was fired. On December 3, 2009, she filed suit in Walworth County Circuit Court, alleging that "St. Patrick terminated Ms. [DeBruin]'s employ without good and sufficient cause as that term is defined by" her contract. DeBruin sought damages for breach of contract or promissory estoppel. She did not seek reinstatement.
¶ 54. St. Patrick filed its answer on December 21, 2009. This answer included one affirmative defense not applicable here. On April 30, 2010, St. Patrick filed an amended answer including several additional affirmative defenses including: "As and for a second affirmative defense, the plaintiff may have failed to state a claim upon which relief can be granted. ... As and for a third affirmative defense, the plaintiffs claims, if any, are barred by the Supreme Court decision in Coulee Catholic Schools vs. LIRC, 320 Wis. 2d 275 (2009)."
¶ 55. On July 21, 2010, St. Patrick filed a motion to dismiss DeBruin's complaint for failure to state a claim. In its brief, St. Patrick relied on the First Amendment to the United States Constitution and Article I, Section 18 of the Wisconsin Constitution, as *119well as the language in the termination clause, to support its motion to dismiss.
¶ 56. DeBruin responded, arguing that contract claims are different from anti-discrimination suits brought by government entities and that the case could be decided on neutral principles of law, namely, whether DeBruin's alleged failure to perform background checks was "good and sufficient cause" for termination under her contract with St. Patrick.
¶ 57. As discussed by other writers, Walworth County Circuit Judge John R. Race held a hearing and granted the motion to dismiss. The circuit court identified several of the critical themes that emerge in this opinion.
¶ 58. After DeBruin appealed, the court of appeals certified the following question to this court: "In light of the Wisconsin Supreme Court's decision in Coulee Catholic Schools v. LIRC, 2009 WI 88, 320 Wis. 2d 275, 768 N.W.2d 868, are religious organizations immune from common law breach of contract lawsuits brought by ministerial employees?"
II
¶ 59. The court of appeals certified a major constitutional question that is not susceptible to a yes or no answer. We need not address this question if the case can be decided on other grounds.
¶ 60. Kathleen DeBruin cannot win this case because she has not stated a claim that a Wisconsin court can decide in her favor.
¶ 61. First, her case comes to this court in the wake of Hosanna-Tabor Evangelical Lutheran Church & School v. EEOC, 565 U.S. _, 132 S. Ct. 694 (2012), and Coulee Catholic Schools v. LIRC, 2009 WI 88, 320 *120Wis. 2d 275, 768 N.W.2d 868. Although both cases involve the "ministerial exception" to government regulations affecting employment, both opinions contain compelling language that could be applied in a broader context.
¶ 62. The first paragraph of Hosanna-Tabor stated the issue in that case:
Certain employment discrimination laws authorize employees who have been wrongfully terminated to sue their employers for reinstatement and damages. The question presented is whether the Establishment and Free Exercise Clauses of the First Amendment bar such an action when the employer is a religious group and the employee is one of the group's ministers.
132 S.Ct. at 699.
¶ 63. Coulee stated its question as "whether [the plaintiffs] age discrimination claim under the [Wisconsin Fair Employment Act] is precluded by the First Amendment and/or the Freedom of Conscience Clauses in Article I, Section 18 of the Wisconsin Constitution." Coulee, 320 Wis. 2d 275, ¶ 2.
¶ 64. The present case does not involve the "ministerial exception" as discussed in Hosanna-Tabor and Coulee because it does not feature an executive branch government agency attempting to enforce government employment discrimination laws or regulations. Instead, this case involves a "ministerial" employee of a religious organization attempting to enforce a private employment contract.
¶ 65. Hosanna-Tabor states that: "We express no view on whether the [ministerial] exception bars other types of suits, including actions by employees alleging breach of contract or tortious conduct by their religious *121employers." Hosanna-Tabor, 132 S. Ct. at 710 (emphasis added). Coulee, in turn, said that "We do not mean to suggest that anything interfering with a religious organization is totally prohibited. General laws related to building licensing, taxes, social security, and the like are normally acceptable," 320 Wis. 2d 275, ¶ 65 (emphasis added), and it heavily relied on Rayburn v. General Conference of Seventh-Day Adventists, 772 F.2d 1164, 1171 (4th Cir. 1985), where the court said: "Like any other ... organization [churches] may be held liable ... upon their valid contracts." (Emphasis added).
¶ 66. Thus, Hosanna-Tabor and Coulee do not explicitly bar a ministerial employee's suit to enforce an employment contract.
¶ 67. On the other hand, Hosanna-Tabor seemingly alluded to our certified question in its reference to "breach of contract," and both Hosanna-Tabor and Coulee contain some very broad language that would appear to cover a religious organization's hiring and termination of "ministerial" employees. In Hosanna-Tabor, the Court said:
The members of a religious group put their faith in the hands of their ministers. Requiring a church to accept or retain an unwanted minister, or punishing a church for failing to do so, intrudes upon more than a mere employment decision. Such action interferes with the internal governance of the church, depriving the church of control over the selection of those who will personify its beliefs. By imposing an unwanted minister, the state infringes the Free Exercise Clause, which protects a religious group's right to shape its own faith and mission through its appointments. According the state the power to determine which individuals will minister to the faithful also violates the Establishment Clause, which prohibits government involvement in such ecclesiastical decisions.
Id. at 706 (emphasis added).
*122The interest of society in the enforcement of employment discrimination statutes is undoubtedly important. But so too is the interest of religious groups in choosing who will preach their beliefs, teach their faith, and carry out their mission. When a minister who has been fired sues her church alleging that her termination was discriminatory, the First Amendment has struck the balance for us. The church must be free to choose those who will guide it on its way.
Id. at 710.
¶ 68. Coulee utilizes not only the First Amendment but also Article I, Section 18 of the Wisconsin Constitution:
This court has stated that Article I, Section 18 serves the same dual purposes as the Establishment Clause and Free Exercise Clause of the U.S. Constitution. However, we have also recognized that these provisions, though sharing some similarities with the federal provisions, are not the same. The protections and prohibitions in the Wisconsin Constitution are far more specific. And with regard to the rights of conscience, this clause contains extremely strong language, providing expansive protections for religious liberty. Thus, we are not limited to current First Amendment jurisprudence when interpreting our own constitutional protections for religious liberty; rather, we are required to give effect to the more explicit guarantees set forth in our state constitution.
Coulee, 320 Wis. 2d 275, ¶ 60 (citations omitted).
The state simply has no authority to control or interfere with the selection of spiritual leaders of a religious organization with a religious mission. The text of our constitution states that the state cannot do it — at all. The main inquiry is not how important the right in question is, but whether the law is "controlling" or "interfering with" religious freedom.
Id., ¶ 63 (emphasis added).
*123The Wisconsin Constitution, with its specific and expansive language, provides much broader protections for religious liberty than the First Amendment. We need not explore the outer boundaries of those protections here. But it is clear that the Wisconsin Constitution provides at least the protections contained in the First Amendment.
Id., ¶ 66.
¶ 69. Wisconsin courts are not executive branch agencies like the EEOC and LIRC, but that does not mean that they are not government entities engaging in "state action" when they enforce contracts. The Fourteenth Amendment "governs any action of a State, 'whether through its legislature, through its courts, or through its executive or administrative officers.'" Mooney v. Holohan, 294 U.S. 103, 113 (1935)(quoting Carter v. Texas, 177 U.S. 442, 447 (1900))(emphasis added).
¶ 70. Justice Roggensack's opinion cites Shelley v. Kraemer, 334 U.S. 1 (1948), for the proposition that "the action of state courts and judicial officers in their official capacities is to be regarded as action of the State within the meaning of the Fourteenth Amendment." Lead op., ¶ 17. Shelley was preceded in this respect by such cases as Virginia v. Rives, 100 U.S. 313, 318 (1879), and Civil Rights Cases, 109 U.S. 3, 17 (1883), and followed by Palmore v. Sidoti, 466 U.S. 429, 432 n.1 (1984). As in Shelley, judicial enforcement of a contract can constitute state action. Cf. Gerber v. Longboat Harbour N. Condominium, Inc., 724 F. Supp. 884 (M.D. Fla. 1989) (vacated in part on other grounds Gerber v. Longboat Harbour N. Condominium, Inc., 757 F.Supp. 1339 (M.D. Fla. 1991)).
¶ 71. At a minimum, Hosanna-Tabor and Coulee put Wisconsin courts on high alert when they are asked *124to enforce a contract by a religious organization in a manner that the religious organization contends is a violation of its constitutional rights.
¶ 72. Second, the contract provision that DeBruin relies upon is illusory.
¶ 73. In Wisconsin, the employment-at-will doctrine is an established tenet of workplace relations. Hausman v. St. Croix Care Ctr., 214 Wis. 2d 655, 663, 571 N.W.2d 393 (1997). It has been recognized in case law since 1871. Prentiss v. Ledyard, 28 Wis. 131, 133 (1871). In Mackenzie v. Miller Brewing Co., 2001 WI 23, ¶ 12, 241 Wis. 2d 700, 623 N.W.2d 739, the court explained that the employment-at-will doctrine serves the interests of employees as well as employers. In Batteries Plus, LLC v. Mohr, 2001 WI 80, ¶ 15, 244 Wis. 2d 559, 628 N.W.2d 364, the court observed that "[t]he antidote for both parties to the potential unfairness arising from a party's change of heart is an employment contract."
¶ 74. Many employment contracts include a provision protecting an employee from discharge without cause. These provisions replace and reverse the employment-at-will rule.
¶ 75. In this case, the termination clause contains discharge "without cause" protection. However, it then nullifies that protection by assigning to St. Patrick the right to determine what "good and sufficient cause" is. In short, the protection that DeBruin relies on does not exist; it is illusory; and DeBruin is basically subject to employment-at-will.
¶ 76. In my view, much of Justice Crooks' opinion on this subject is spot on. He writes that the termination clause is "a textbook case of an illusory promise— 'words in promissory form that promise nothing.'" Justice Crooks' concurrence, ¶ 40 (quoting 2 Joseph M. *125Perillo & Helen Hadjiyannakis Bender, Corbin on Contracts § 5.28, at 142 (1995)).
¶ 77. Justice Crooks cites the Restatement (Second) of Contracts § 2, comment e, which reads:
(e) Illusory promises; mere statements of intention. Words of promise which by their terms make performance entirely optional with the "promisor" whatever may happen, or whatever course of conduct in other respects he may pursue, do not constitute a promise. Even if a present intention is manifested, the reservation of an option to change that intention means that there can be no promisee who is justified in an expectation of performance.
Restatement (Second) of Contracts § 2 (1981).
¶ 78. My only difference with Justice Crooks' opinion is with his conclusion that because of the illusory "without cause" protection in the termination clause, "no contract exists," Justice Crooks' concurrence, ¶ 40, or "no enforceable contract exists," Id., ¶¶ 41, 48. This difference, however, is fundamental. From St. Patrick's perspective, it did not breach the contract; it exercised its rights under the contract.
¶ 79. There may well be elements of the contract that could be enforced, but not the part of the termination clause that DeBruin relies on, because it afforded her no protection, as a matter of law.
¶ 80. Third, the termination clause does more than confirm St. Patrick's rights as an at-will employer with respect to at least some of its employees. It protects St. Patrick's rights as a religious organization. The termination clause as a whole specifically reserves to St. Patrick the right to freely exercise its religious prerogatives under the First Amendment and Article I, Section 18 of the Wisconsin Constitution.
*126¶ 81. DeBruin cannot prevail in this case because a religious organization reserved its rights to terminate its ministerial employees on grounds of "dissatisfaction," and it exercised those rights. To prevail, DeBruin would have to persuade a court to enter into an internal parish conflict and second guess the parish's decision. It would have to deny St. Patrick the power to make a decision that it explicitly reserved to itself. This cannot be squared with any reasonable view of religious liberty.
¶ 82. This conclusion is supported by this court's decision in Olston v. Hallock, 55 Wis. 2d 687, 201 N.W.2d 35 (1972), where the court reviewed the termination of an Episcopal Rector. Although the circumstances were different, the court observed:
We think it is clear that the plaintiff is seeking a civil tribunal review of the merits of the findings and decisions of the Bishop and the Standing Committee, which determined that there was a serious disagreement existing between the pastor and the congregation as represented by its Wardens and Vestrymen, and that for the good of the church there must be an immediate dissolution of the pastoral relationship between St. Paul's and its pastor. Under both Wisconsin and federal case law, such a review in this case is outside the province of judicial review.
Id. at 698 (emphasis added).
¶ 83. This case is like Olston because authority inside the religious organization has been vested with the right to determine "good and sufficient cause." As such, this case is outside the province of judicial review.
¶ 84. For these reasons, DeBruin loses, and there is no point in extending her disappointment by remanding this case to the circuit court.
*127III
¶ 85. St. Patrick carefully protected its religious prerogatives in the termination clause of the Contract of Employment. Suppose the clause read differently.
The term of this Agreement shall begin July 1, 2009 and shall end on June 30, 2010. The PARISH agrees that the DIRECTOR OF FAITH FORMATION shall not be discharged during the term of this contract, without good and sufficient cause.
¶ 86. This hypothetical clause employs a standard devised by the parish, but it appears to open the door to interpretation by a court.
¶ 87. Suppose the contract provided:
THIS AGREEMENT is made this first day of July, 2009 by and between Jane Doe, herein after referred to as the DIRECTOR OF FAITH FORMATION, and Saint Patrick Congregation of the Archdiocese of Milwaukee, herein after referred to as PARISH. The term of this Agreement shall begin July 1, 2009 and shall end on June 30, 2010.
¶ 88. This hypothetical clause contains no explicit "without cause" protection for the employee and no identified standard for a court to review. Could a Wisconsin court review a breach of contract claim under such a contract? If it did, what standards would it employ? How would it fill in the blanks?
¶ 89. Either of these hypothetical contract clauses would pose a much more difficult case than the one before us. We would no longer be able to say that the employee's discharge protection in the termination clause was illusory or that the clause specifically re*128served St. Patrick's religious rights. We would have to grapple with the question of whether by offering a contract, St. Patrick waived some of its religious protections.
¶ 90. These hypotheticals are not before us, and, in my view, it is both unnecessary and dangerous to attempt to determine now how these and other cases should be decided.
IV
¶ 91. For more than a century, civil courts in the United States have cautiously approached questions involving churches and ministers. The Supreme Court approved the practice of courts abstaining from certain cases involving ecclesiastical questions, well-before the religion clauses of the First Amendment were incorporated into the Fourteenth Amendment and applied to the states. E.g., Watson v. Jones, 80 U.S. (13 Wall.) 679 (1872); Kedroff v. St. Nicholas Cathedral of the Russian Orthodox Church in N. Am., 344 U.S. 94, 110 (1952). The Supreme Court has since indicated that the First Amendment is implicated in these disputes. Kedroff, 344 U.S. at 116.
¶ 92. The Supreme Court has recognized that matters of church polity, which includes the selection of ministers, generally receive First Amendment protection. See Serbian E. Orthodox Diocese for the U.S. of Am. & Canada v. Milivojevich, 426 U.S. 696, 713 (1976). Cf. Gonzalez v. Roman Catholic Archbishop of Manila, 280 U.S. 1, 16 (1929).
¶ 93. However, Hosanna-Tabor raises the question whether the First Amendment bars breach of contract claims involving the termination of a ministerial employee, or whether breach of contract claims are *129subject to judicial review applying neutral principles of law. Article I, Section 18 of the Wisconsin Constitution must be considered in this determination. We also have to deal with Wisconsin precedent, which the parties did not cite. Evangelical Lutheran St. Paul's Congregation v. Hass, 177 Wis. 23, 187 N.W. 677 (1922)("Action by [church] ... to compel... its pastor ... to deliver up to it all property belonging to the organization ... and perpetually enjoining him from . .. interfering with any of the property or functions of the congregation or of assuming or exercising the functions of its pastor."); Olston, 55 Wis. 2d at 690 (statement of the case) ("This appeal concerns the termination of Olston's pastoral relationship with St. Paul's Episcopal Church."); Black v. St. Bernadette Congregation of Appleton, 121 Wis. 2d 560, 360 N.W.2d 550 (Ct. App. 1984)(reviewing the disposition of a breach of contract claim brought against church where termination was made for ecclesiastical reason).
¶ 94. In recent years courts, often relying on Rayburn, 772 F.2d at 1171, have struggled to balance First Amendment concerns with attempts to enforce breach of contract claims involving a church and a minister by applying neutral principles of law, as suggested in General Council on Finance & Administration of the United Methodist Church v. California Superior Court, County of San Diego, 439 U.S. 1369, 1373 (1978)(Rehnquist, Circuit Justice), and Jones v. Wolf, 443 U.S. 595, 602-03 (1979).1
*130¶ 95. In Minker v. Baltimore Annual Conference of United Methodist Church, 894 F.2d 1354 (D.C. Cir. 1990), the court permitted a contract claim to proceed but it repeatedly raised caution in doing so. After dismissing one of the contract claims brought by Pastor Minker against his church based on documents drafted by the church, the court permitted a second claim to survive a motion to dismiss, while providing the following warnings:
It is true, as the Supreme Court noted in another context, courts may not consider provisions whose enforcement would require "a searching and therefore impermissible inquiry" into church doctrine. Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 723 (1976).
The Rayburn court held that entanglements might result from a protracted legal procedure which might involve subpoenas, discovery, and other tbols designed to probe the mind of the church. 772 F.2d at 1170-71. The Church asserts that simply permitting a court to hear Minker's contract claims might distort church *131appointment decisions — causing churches to make only those choices that avoid the appearance of legal impropriety.
We acknowledge that the contract alleged by Minker threatens to touch the core of the rights protected by the free exercise clause. See McClure v. Salvation Army, 460 F.2d 553, 558-59 (5th Cir. 1972) ("The relationship between an organized church and its ministers is its lifeblood. The minister is the chief instrument by which the church seeks to fulfill its purpose."). We also agree that any inquiry into the Church's reasons for asserting that Minker was not suited for a particular pastorship would constitute an excessive entanglement in its affairs. See Natal v. Christian and Missionary Alliance, 878 F.2d 1575 (1st Cir. 1989) (inquiry into reasons for minister's discharge would plunge court "into a maelstrom of Church policy, administration, and governance"); Rayburn, 772 F.2d at 1171.
Furthermore, as the remedy would be limited to the award of money damages, we see no potential for distortion of church appointment decisions from requiring that the Church not make empty, misleading promises to its clergy.
It could turn out that in attempting to prove his case, appellant will be forced to inquire into matters of ecclesiastical policy even as to his contract claim. Of course, in that situation, a court may grant summary judgment on the ground that appellant has not proved his case and pursuing the matter further would create an excessive entanglement with religion... . Once evidence is offered, the district court will be in a position to control the case so as to protect against any impermissible entanglements. Thus, while the first amendment forecloses any inquiry into the Church's assessment of Minker's suitability for a pastorship, even for *132the purpose of showing it to be pretextual, it does not prevent the district court from determining whether the contract alleged by Minker in fact exists. Catholic High School Ass'n v. Culvert, 753 F.2d 1161, 1168 (2d Cir. 1985) (first amendment prohibition of state board's ability to inquire into nature of religious motives does not preclude it from asserting jurisdiction).
Minker, 894 F.2d at 1359-61.
V
¶ 96. In my view, this court should not try to decide controversies that are not before us. Consequently, I join the mandate to dismiss the case, which amounts to an affirmance of the circuit court.
¶ 97. For the foregoing reasons, I respectfully concur.

 See e.g., Petruska v. Gannon Univ., 462 F.3d 294, 312 (3d Cir. 2006) ("Therefore, the question is whether Petruska's breach of contract claim can be decided without wading into doctrinal waters.... [If] issues which would result in excessive entanglement [arise], the claims may be dismissed on that basis on summary judgment.")(citation omitted); Minker v. Baltimore *130Annual Conference of United Methodist Church, 894 F.2d 1354 (D.C. Cir. 1990); Marshall v. Munro, 845 F.2d 424, 428 (Alaska 1993)(Courts must dismiss claims that require "the court to interpret [the minister's] employment relationship" with his church.); Dayner v. Archdiocese of Hartford, 23 A.3d 1192, 1205 (Conn. 2011) (Courts can hear cases involving "particular wrongs by the church that are wholly [nonreligious] in character”) (quoting Rweyemamu v. Cote, 520 F.3d 198, 208 (2d Cir. 2008)) (emphasis added by Dayner); Alicea v. New Brunswick Theological Seminary, 608 A.2d 218, 222 (N.J. 1992)("[W]e refuse to adopt a per se rule that courts may not entertain" suits by ministers against churches. However, "there are many cases in which court intervention is simply inappropriate" under the First Amendment.) (citations and quotations omitted).